



COURT OF APPEAL
    FOR ONTARIO

CITATION: Destaron Property Management Ltd. v. Hindmarsh,
    2018 ONCA 200

DATE: 20180306

DOCKET: C64189

Feldman, Pardu and Benotto JJ.A.

BETWEEN

Destaron Property Management Ltd. and
1260 Marlborough Court Holdings Limited

Plaintiffs (Appellants)

and

Robert Hindmarsh

Defendant (Respondent)

Howard Borlack and Miranda E.
    Serravalle, for the appellants

Robert W. Dowhan and James Prosser, for the respondent

Heard and released orally: March 02, 2018

On appeal from the judgment of Justice Patrick Monahan of
    the Superior Court of Justice, dated July 20, 2017.

REASONS FOR DECISION

[1]

The appellant argues that the motion judge erred in his interpretation
    of an agreement between a landlord and a tenant. The motion judge concluded
    that the landlord released the tenant from liability for damages for a fire the
    tenant caused in the apartment. The appellant agrees that to succeed on his
    appeal, he must show that the motion judges interpretation is not one the
    document could reasonably bear. The appellant concedes that the document
    released the tenant personally, but argues that it left open the possibility of
    a subrogated claim by the landlords insurer against the tenants insurer.

[2]

We do not agree that the motion judges interpretation of the agreement
    was unreasonable. The letter proposed, as an alternative to legal proceedings
    against him, that the tenant agree to terminate the tenancy. The landlord
    referred in the letter to the damage caused to the tenant's and other units and
    indicated no claim would be made against the tenant personally.

[3]

It was open to the motion judge to conclude that the letter amounted to
    a release of the tenant, as the appellant concedes.

[4]

With respect to the phrase in the letter that damages will be dealt
    with between the insurance companies, the appellant submits that the intent of
    the parties and the proper interpretation of the letter was to preserve the
    subrogated claim of the appellants insurer against the tenants insurer, which
    would require the tenant to be named as a defendant if an action were to be
    brought. The problem is that by releasing the tenant, the effect was to
    preclude any such claim.

[5]

The appeal is dismissed with costs to the respondent in the amount of
    $10,000 inclusive of disbursement and HST.

K. Feldman J.A.

G. Pardu J.A.

M.L. Benotto J.A.


